                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                   ***
                 7    STEVEN R. DAVIS,                                      Case No. 2:18-CV-673 JCM (PAL)
                 8                                          Plaintiff(s),                     ORDER
                 9           v.
               10     UNITEL VOICE, LLC d/b/a TELECOM
                      MANAGEMENT GROUP, INC., et al.,
               11
                                                         Defendant(s).
               12
               13
                             Presently before the court is defendant Unitel Voice, LLC d/b/a Telecom Management
               14
                      Group, Inc.’s (“Unitel”) motion to dismiss. (ECF No. 26). Pro se plaintiff Steven R. Davis
               15
                      (“Davis”) filed a response (ECF No. 35), to which Unitel replied (ECF No. 39).
               16
                             Also before the court is defendant Somos, Inc.’s (“Somos”) motion to dismiss. (ECF No.
               17
                      63). Davis filed a response (ECF No. 65), to which Somos replied (ECF No. 69).
               18
                      I.     Facts
               19
                             Davis initiated the instant suit against Unitel and Somos under the Federal
               20
                      Communications Act, 47 U.S.C. § 201 et seq., and Federal Communications Commission
               21
                      (“FCC”) regulations, which provide a private right of action against “communication services”
               22
                      that engage in illegal, unjust, and unreasonable business practices. See 47 U.S.C. § 201 et seq.;
               23
                      (ECF No. 24).
               24
                             Unitel, an Illinois corporation, is a certified carrier entity that searches for and reserves
               25
                      vanity toll free numbers (“VTFNs”) for its customers. (ECF No. 24 at 5–6). In 2014, after
               26
                      several email and telephone conversations, Davis agreed to pay Unitel to reserve new VTFNs for
               27
                      him. (ECF No. 24 at 5–6). By February 2016, Unitel reserved approximately 25,000 new
               28

James C. Mahan
U.S. District Judge
                1     VTFNs for Davis.      Id. at 7.   Thereafter, Davis stopped making payments pursuant to the
                2     agreement. (ECF Nos. 24 at 9, 26 at 5). On April 8, 2016, Davis received notification that
                3     Unitel had terminated his account due to his failure to make payments. (ECF No. 24 at 10).
                4            Upon termination, Unitel released all of Davis’s VTFNs to Somos—an “SMS/800 Toll
                5     Free Number Registry” database incorporated in the District of Columbia with its principal place
                6     of business in New Jersey—for other parties to acquire. (ECF Nos. 24 at 10, 63 at 3). Somos
                7     allegedly allowed another company, Level 3 Communications, LLC (“Level 3 LLC”), to acquire
                8     numerous VTFNs once belonging to Davis. Id.
                9            Davis, a Nevada citizen, filed this action on April 13, 2018, alleging that Unitel and
              10      Somos engaged in illegal, unjust, and unreasonable practices in violation of the Federal
              11      Communications Act, 47 U.S.C. §§ 201, et seq., and FCC regulations, 47 CFR §§ 52.101, et seq.
              12      (ECF No. 1-1). On July 2, 2018, Davis filed his first amended complaint (“FAC”). (ECF No.
              13      24). Now, Unitel and Somos move to dismiss for lack of personal jurisdiction. (ECF Nos. 26,
              14      63).
              15      II.    Legal Standard
              16             Federal Rule of Civil Procedure 12(b)(2) allows a defendant to move to dismiss a
              17      complaint for lack of personal jurisdiction. See Fed. R. Civ. P. 12(b)(2). To avoid dismissal
              18      under Rule 12(b)(2), a plaintiff bears the burden of demonstrating that its allegations establish a
              19      prima facie case for personal jurisdiction. See Boschetto v. Hansing, 539 F.3d 1011, 1015 (9th
              20      Cir. 2008). Allegations in the complaint must be taken as true and factual disputes should be
              21      construed in the plaintiff’s favor. Rio Props., Inc. v. Rio Int’l Interlink, 284 F.3d 1007, 1019 (9th
              22      Cir. 2002).
              23             “When no federal statute governs personal jurisdiction, the district court applies the law
              24      of the forum state.” Boschetto, 539 F.3d at 1015; see also Panavision Int’l L.P. v. Toeppen, 141
              25      F.3d 1316, 1320 (9th Cir. 1998). Where a state has a “long-arm” statute providing its courts
              26      jurisdiction to the fullest extent permitted by the due process clause, as Nevada does, a court
              27      need only address federal due process standards. See Arbella Mut. Ins. Co. v. Eighth Judicial
              28

James C. Mahan
U.S. District Judge                                                   -2-
                1     Dist. Court, 134 P.3d 710, 712 (Nev. 2006) (citing Nev. Rev. Stat. § 14.065); see also Boschetto,
                2     539 F.3d at 1015.
                3             An assertion of personal jurisdiction must comport with due process. See Wash. Shoe
                4     Co. v. A-Z Sporting Goods Inc., 704 F.3d 668, 672 (9th Cir. 2012). Two categories of personal
                5     jurisdiction exist: (1) general jurisdiction; and (2) specific jurisdiction.         See Helicopteros
                6     Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408, 413–15 (1984); see also LSI Indus., Inc. v.
                7     Hubbell Lighting, Inc., 232 F.3d 1369, 1375 (Fed. Cir. 2000).
                8             General jurisdiction arises where a defendant has continuous and systematic ties with the
                9     forum, even if those ties are unrelated to the litigation. See Tuazon v. R.J. Reynolds Tobacco
              10      Co., 433 F.3d 1163, 1171 (9th Cir. 2006) (citing Helicopteros Nacionales de Colombia, S.A., 466
              11      U.S. at 414–16). “[T]he plaintiff must demonstrate the defendant has sufficient contacts that
              12      approximate physical presence.” In re W. States Wholesale Nat. Gas Litig., 605 F. Supp. 2d
              13      1118, 1131 (D. Nev. 2009) (internal quotation marks and citations omitted). In other words,
              14      defendant’s affiliations with the forum state must be so “continuous and systematic” as to render
              15      to essentially “at home” in that forum. See Daimler AG v. Bauman, 571 U.S. 117, 137 (2014).
              16              Specific jurisdiction arises where sufficient contacts with the forum state exist such that
              17      the assertion of personal jurisdiction “does not offend ‘traditional notions of fair play and
              18      substantial justice.’” Int’l Shoe Co., 326 U.S. at 316 (quoting Milliken v. Meyer, 311 U.S. 457,
              19      463 (1940)). The Ninth Circuit has established a three-prong test for analyzing an assertion of
              20      specific personal jurisdiction:
              21              (1) The non-resident defendant must purposefully direct his activities or
                              consummate some transaction with the forum or resident thereof; or perform
              22              some act by which he purposefully avails himself of the privilege of conducting
                              activities in the forum, thereby invoking the benefits and protections of its laws;
              23
                              (2) the claim must be one which arises out of or relates to the defendant’s forum-
              24              related activities; and
              25              (3) the exercise of jurisdiction must comport with fair play and substantial justice,
                              i.e., it must be reasonable.
              26
                      Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 802 (9th Cir. 2004). “The plaintiff
              27
                      bears the burden of satisfying the first two prongs of the test. If the plaintiff fails to satisfy either
              28

James C. Mahan
U.S. District Judge                                                     -3-
                1     of these prongs, personal jurisdiction is not established in the forum state.”       Id. (citations
                2     omitted).
                3     III.      Discussion
                4               Unitel and Somos argue that the court should dismiss Davis’s claims against them for
                5     lack of personal jurisdiction. See (ECF Nos. 26, 43, 63). The court will therefore address
                6     whether it has either general or specific jurisdiction over each defendant.
                7            a. General jurisdiction
                8               To establish general jurisdiction over a corporation, “the place of incorporation and
                9     principal place of business are paradigm bases for general jurisdiction.” Daimler, 571 U.S. at
              10      137 (citation omitted). A corporation may also be subject to general jurisdiction in a forum
              11      where it has engaged in “substantial, continuous, and systematic courses of business” that
              12      essentially render it “at home” in that forum. Id. at 137–38.
              13                The Ninth Circuit has held that general jurisdiction does not exist in situations where a
              14      corporation is not registered in the forum, has no officers or employees in the forum, has no
              15      registered agent in the forum, and has not paid taxes in the forum. Mavrix Photo, Inc. v. Brand
              16      Techs., Inc., 647 F.3d 1218, 1225 (9th Cir. 2011).
              17                   i.   Unitel
              18                The court finds that it does not have general jurisdiction over Unitel because Nevada is
              19      neither its place of incorporation nor principal place of business. See Daimler, 571 U.S. at 137
              20      (citation omitted); (ECF Nos. 24, 26). Unitel also does not have continuous and systematic
              21      contact with Nevada because, as Unitel asserts and Davis does not dispute, Unitel is not
              22      registered to do business in Nevada and does not lease office space, maintain employees, or have
              23      contractors within Nevada. See (ECF Nos. 24, 26, 35, 39). Further, Unitel’s employees do not
              24      travel to Nevada to seek or solicit business. (ECF No. 26 at 8). Thus, the court finds that it
              25      cannot exercise general jurisdiction over Unitel.
              26                  ii.   Somos
              27                Similarly, the court does not have general jurisdiction over Somos because, like Unitel,
              28      Nevada is neither Somos’s place of incorporation nor its principal place of business.          See

James C. Mahan
U.S. District Judge                                                   -4-
                1     Daimler, 571 U.S. at 137 (citation omitted); (ECF Nos. 24, 63, 69). Somos also does not have
                2     continuous and systematic contact with Nevada because, as Somos asserts and Davis does not
                3     dispute, Somos is not registered to do business in Nevada and does not have offices, agents,
                4     employees, or bank accounts in Nevada. Mavrix, 647 F.3d at 1225; see generally (ECF Nos. 24,
                5     63, 65, 69).
                6            Although Somos held its 2016 training seminar in Henderson, Nevada, this alone is
                7     insufficient to establish general jurisdiction because this contact with Nevada is not “so
                8     continuous and systematic as to render [Somos] essentially at home in [this] forum[.]” Ranza v.
                9     Nike, Inc., 793 F.3d 1059, 1069 (9th Cir. 2015) (citing Daimler, 134 S.Ct. at 761) (internal
              10      quotations omitted); see also Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915,
              11      927, 131 S.Ct. 2846, 2856 (2011) (citation omitted); see also (ECF No. 65 at 7). Thus, the court
              12      finds that it cannot exercise general jurisdiction over Somos.
              13         b. Specific jurisdiction
              14             The Ninth Circuit has established a three-prong test for analyzing whether a district court
              15      may exercise specific personal jurisdiction over a defendant.         In order to exercise specific
              16      personal jurisdiction:
              17             (1) The non-resident defendant must purposefully direct his activities or
                             consummate some transaction with the forum or resident thereof; or perform
              18             some act by which he purposefully avails himself of the privilege of conducting
                             activities in the forum, thereby invoking the benefits and protections of its laws;
              19
                             (2) the claim must be one which arises out of or relates to the defendant’s forum-
              20             related activities; and
              21             (3) the exercise of jurisdiction must comport with fair play and substantial justice,
                             i.e., it must be reasonable.
              22
                      Schwarzenegger, 374 F.3d at 802. “The plaintiff bears the burden of satisfying the first two
              23
                      prongs of the test. If the plaintiff fails to satisfy either of these prongs, personal jurisdiction is
              24
                      not established in the forum state.” Id. (citations omitted).
              25
                             Under the first prong of the test, the Ninth Circuit treats “purposeful availment” and
              26
                      “purposeful direction” as separate methods of analysis. Wash. Shoe Co., 704 F.3d at 672.
              27
                      Purposeful availment is utilized for suits sounding in contract, whereas purposeful direction is
              28

James C. Mahan
U.S. District Judge                                                   -5-
                1     utilized for suits sounding in tort. Schwarzenegger, 374 F.3d at 802 (citing Dole Food Co. v.
                2     Watts, 303 F.3d 1104, 1111 (9th Cir. 2002)).
                3            To determine whether a claim sounds in tort or in contract, courts consider “whether the
                4     actions or omissions complained of constitute a violation imposed by law, or of duties arising by
                5     virtue of the alleged express agreement between the parties.” Axis Spine, LLC v. Xtant Medical
                6     Holdings, Inc., No. 2:17-cv-02147-APG-VCF, 2018 WL 1794721 at *4 (D. Nev. Apr. 16, 2018).
                7     Where actions constitute a violation imposed by law, such actions generally sound in tort. See
                8     generally id. (violations of law impose duty-based recovery and are thus torts). Because Davis
                9     alleges violations of the Federal Communications Act, he seeks to recover on a duty imposed by
              10      law. Therefore, this action sounds in tort.
              11             The court thus employs the Calder-effects test to determine whether Davis has satisfied
              12      the first prong of the Schwarzenegger test. Schwarzenegger, 374 F.3d at 802–03 (holding courts
              13      shall use the purposeful direction analysis for tort claims). Under the Calder-effects test, a
              14      plaintiff must show that the defendant (1) committed an intentional act; (2) expressly aimed at
              15      the forum state; and (3) the defendant knew that the brunt of the harm was likely to be suffered
              16      in the forum state. Wash. Shoe Co., 704 F.3d at 673; but see Freestream Aircraft (Bermuda)
              17      Limited v. Aero Law Group, 905 F.3d 597, 604 (9th Cir. 2018) (limiting the Calder-effects test to
              18      conduct that takes place outside the forum state).
              19             In applying this test, the court looks “to the defendant’s contacts with the forum State
              20      itself, not the defendant’s contacts with persons who reside there.” Picot v. Weston, 780 F.3d
              21      1206, 1214 (9th Cir. 2015) (citing Walden v. Fiore, 571 U.S. 277, 285 (2014)) (internal
              22      quotations omitted); see also Morrill v. Scott Fin. Corp., 873 F.3d 1136, 1143 (9th Cir. 2017)
              23      (citation omitted).     Additionally, to establish specific personal jurisdiction, the defendants’
              24      contacts with the forum state must be related to the instant suit. See Walden, 571 U.S. at 284
              25      (“the defendant’s suit-related conduct must create a substantial connection with the forum”).
              26                i.   Unitel
              27             Unitel contends that it does not have sufficient minimum contacts with Nevada to subject
              28      it to personal jurisdiction in this forum. (ECF No. 26). Specifically, Unitel argues that (1) it did

James C. Mahan
U.S. District Judge                                                   -6-
                1     not purposefully direct its activities at Nevada; and (2) Davis’s claims do not arise out of Unitel’s
                2     forum-related activities. (ECF No. 26).
                3                          1. Purposeful direction
                4            Purposeful direction is not established where a defendant’s only connection to the forum
                5     is the fact that the plaintiff resides there. See Morrill, 873 F.3d at 1144. Indeed, “[t]he plaintiff
                6     cannot be the only link between the defendant and the forum.” Picot, 780 F.3d at 1214 (internal
                7     quotations and citation omitted). Such is the case here.
                8            Indeed, Unitel’s alleged tortious conduct consists of terminating Davis’s account and
                9     releasing the VTFNs that it reserved on Davis’s behalf. (ECF No. 24). While these were
              10      intentional acts, the court does not find that Unitel expressly aimed this conduct at Nevada. As
              11      Unitel asserts, if it took any such actions it would have done so from its place of incorporation,
              12      Illinois. (ECF No. 26 at 10). Indeed, Davis does not allege any facts demonstrating that Unitel
              13      intended to aim its conduct at this forum. See id. Accordingly, none of Unitel’s alleged conduct
              14      “had anything to do with [Nevada] itself,” and “is not tethered to [Nevada] in any meaningful
              15      way.” Picot, 780 F.3d at 1215 (internal quotations and citation omitted).
              16             Moreover, even if Davis ultimately felt the effects of Unitel’s actions in Nevada, this
              17      alone is insufficient to show that Unitel aimed its actions at Nevada because the effects are “not
              18      connected to the forum [s]tate in a way that makes those effects a proper basis for jurisdiction.”
              19      Id. Although Davis resides in Nevada, his injury “is entirely personal to him and would follow
              20      him wherever he might choose to live or travel.” Picot, 780 F.3d at 1215. Therefore, the court
              21      finds that Unitel did not purposefully direct its activities at Nevada.
              22                           2. Forum-related activities
              23             The second prong of the test for specific jurisdiction requires that the plaintiff’s claims
              24      arise out of the defendant’s forum-related activities. Schwarzenegger, 374 F.3d at 802. This
              25      inquiry turns on whether the plaintiff would not have been injured “but for” the defendant’s
              26      forum-related activities. See Panavision, 141 F.3d at 1332; Ballard v. Savage, 65 F.3d 1495,
              27      1500 (9th Cir. 1995). Activities that are “too attenuated” do not satisfy the but-for test. Doe v.
              28      American Nat’l Red Cross, 112 F.3d 1048, 1051 (9th Cir. 1997).

James C. Mahan
U.S. District Judge                                                    -7-
                1             As previously discussed, Unitel has not engaged in any forum-related activity. Unitel
                2     allegedly terminated Davis’s account and released the VTFNs that it had previously reserved on
                3     Davis’s behalf. (ECF No. 24). Unitel’s conduct is not “related” to this forum in any way besides
                4     the fact that it allegedly harmed Davis, a Nevada citizen. Accordingly, the court finds that Davis
                5     fails to satisfy this prong of the test.
                6                            3. Reasonableness
                7             Because the court finds that Davis’s claims do not arise out of or relate to Unitel’s forum-
                8     related activities, it need not address the third prong of the specific jurisdiction analysis.
                9     Freedom Innovations, LLC v. Chas. A. Blatchford & Sons, Ltd., No. 2:14-cv-01028-RCJ-CWH,
              10      2014 WL 5286522 at *6 (D. Nev. Oct. 15, 2014) (holding that the court need not address
              11      reasonableness because the plaintiff failed to establish the first two prongs for specific
              12      jurisdiction); Rockwell Automation, Inc. v. Beckhoff Automation, LLC, 23 F.Supp.3d 1236, 1245
              13      (D. Nev. May 30, 2014) (“Because the ‘arises-out-of’ test cannot yet be satisfied, the [c]ourt
              14      need not address reasonableness”).
              15              Davis has failed to demonstrate that the court may exercise specific personal jurisdiction
              16      over Unitel. Therefore, the court grants Unitel’s motion to dismiss.
              17                ii.   Somos
              18              Somos maintains that the court lacks specific jurisdiction over it because (1) Somos did
              19      not purposefully direct its activities at Nevada; and (2) Davis’s claims do not arise out of
              20      Somos’s forum-related activities. (ECF No. 63).
              21                             1. Purposeful direction
              22              Davis alleges that Somos intentionally or negligently failed to identify and flag Davis’s
              23      VTFNs as disconnected, which resulted in his loss of the VTFNs. (ECF No. 24 at 14). Although
              24      Somos’s act may have been intentional, Davis fails to allege that Somos expressly aimed this
              25      conduct at Nevada. See (ECF Nos. 24, 65). This alleged conduct “had [nothing] to do with
              26      [Nevada] itself,” and “is not tethered to [Nevada] in any meaningful way.” Picot, 780 F.3d at
              27      1215 (internal quotations and citation omitted).
              28

James C. Mahan
U.S. District Judge                                                    -8-
                1            The court further finds that Davis does not allege any specific, suit-related conduct by
                2     Somos in connection to this forum other than the fact that Davis resides in Nevada. (ECF Nos.
                3     24 at 1).   As such, the fact that Davis felt harm in Nevada is only a result of his coincidental
                4     residence in the forum. (ECF No. 24). Davis’s injury “would follow him wherever he might
                5     choose to live or travel.” Picot, 780 F.3d at 1215.
                6            While Davis does allege that Somos invited him to attend its 2016 training seminar in
                7     Henderson, Nevada, this conduct is wholly unrelated to this action. (ECF No. 65 at 7). Thus,
                8     Davis’s attempt to allege meaningful contacts between Somos and Nevada in relation to the
                9     instant suit is insufficient to establish purposeful direction. See Walden, 571 U.S. at 284.
              10      Therefore, the court finds that Somos did not purposefully direct its suit-related activities at
              11      Nevada.
              12                           2. Forum-related activities
              13             Whether Davis’s claims arise out of Somos’s forum-related activities turns on whether
              14      Davis would not have been injured “but for” those activities. See Panavision, 141 F.3d at 1332;
              15      Ballard v. Savage, 65 F.3d 1495, 1500 (9th Cir. 1995). Somos allegedly harmed Davis by failing
              16      to identify and flag his VTFNs, causing Davis to lose them. See (ECF Nos. 24 at 14). However,
              17      this act does not constitute a forum-related activity because Somos’s only suit-related connection
              18      to this forum is that Davis resides in Nevada. See Walden, 571 U.S. at 284 (“the defendant’s
              19      suit-related conduct must create a substantial connection with the forum”); (ECF No. 24 at 1).
              20      Therefore, Davis’s claims do not arise out of Somos’s forum-related activity.
              21                           3. Reasonableness
              22             Since the court finds that these causes of actions do not arise out of or relate to Somos’s
              23      suit-related activities directed at Nevada, it need not address the third prong of the specific
              24      jurisdiction analysis. Freedom Innovations, LLC, slip op. at *6; Rockwell Automation, Inc., 23
              25      F.Supp.3d at 1245; Wall, slip op. at *5.
              26      ...
              27      ...
              28      ...

James C. Mahan
U.S. District Judge                                                  -9-
                1     IV.   Conclusion
                2           Accordingly,
                3           IT IS HEREBY ORDERED, ADJUDGED, and DECREED that Unitel’s motion to
                4     dismiss (ECF No. 26) be, and the same hereby is, GRANTED.
                5           IT IS FURTHERED ORDERED that Somos’s motion to dismiss (ECF No. 63) be, and
                6     the same hereby is, GRANTED.
                7           IT IS FURTHERED ORDERED that Davis’s claims against Unitel and Somos be, and
                8     the same hereby are, DISMISSED, with prejudice.
                9           DATED August 2, 2019.
              10                                               __________________________________________
                                                               UNITED STATES DISTRICT JUDGE
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                             - 10 -
